Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Foreign Reference of Record
	A copy of DE29913598 is of record and has been considered. 


Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a clean sheet.  Correction is required.  See MPEP § 608.01(b).

                                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valmet (DE29913598 [see English translation]).
Valmet sets forth a doctor blade comprising a blade surface (10; see Fig. 1; see English translation [0023]) and at least one shaped feature defined by a rivet (19) that is formed of composite plastic/polymeric material/thermoplastic [0028-0029] and is provided for purpose to assist in maintaining the doctor blade with a doctor blade holder. 
Regarding claim 2, the shaped feature being a thermoplastic [0029] would encompass a resin material.
Regarding claim 4, the thermoplastic [0029] would be capable of being cured.
Regarding claim 7, the doctor blade would include plural features to rest against the doctor blade holder (see Fig. 1).
Regarding claim 8, see [0023] with plural features for the doctor blade which would extend along the length.
Regarding claim 9, Valmet further provides a doctor blade holder system comprising a doctor blade holder (11) comprising a top plate (12) and a lower jaw (13), and a doctor blade (10) that includes a polymeric shaped feature (19) thereon that is provided to assist in maintaining the doctor blade between the doctor blade holder and the top plate.  
Regarding claim 10, the shaped feature being a thermoplastic [0029] would encompass a resin material.
Regarding claim 12, the thermoplastic [0029] would be capable of being cured.
Regarding claim 15, see Fig. 1.
Regarding claim 16, see [0023] with plural features for the doctor blade which would extend along the length.
Regarding claims 17-20, see Fig. 1.

Claims 1, 2, 4, 7-10, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karioja et al (EP1672120).
Karioja sets forth a doctor blade comprising a blade surface (10; see Fig. 1) and at least one shaped feature defined by a protruding part (17) that is formed of composite plastic/polymeric material/thermoplastic/thermosetting resin [0009] and is provided for purpose to assist in maintaining the doctor blade with a doctor blade holder [0007-0014]9. 
Regarding claim 2, the shaped feature being a thermoplastic [0009] would encompass a resin material.
Regarding claim 4, the thermoplastic [0009] would be capable of being cured.
Regarding claim 7, the doctor blade would include plural features (17) to rest against the doctor blade holder (see Figs. 2a-2e).
Regarding claim 8, see (Figs. 2a-2e) with plural features for the doctor blade which would extend along the length.
Regarding claim 9, Karioja provides a doctor blade holder system comprising a doctor blade holder (see Fig. 1) comprising a top plate (11) and a lower jaw (area 14), and a doctor blade (10) that includes a polymeric shaped feature (17) thereon that is provided to assist in maintaining the doctor blade between the doctor blade holder and the top plate.  
Regarding claim 10, the shaped feature being a thermoplastic [0009] would encompass a resin material.
Regarding claim 12, the thermoplastic [0009] would be capable of being cured.
Regarding claim 15, see Fig. 1. 
Regarding claim 16, see (Figs. 2a-2e) with plural features for the doctor blade which would extend along the length.
With respect to claims 17-19, see Figs. 2a-2e.

Claims 1, 2, 4, 8-10, 12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassinen et al (US2013/0269896; equivalent of WO2011/070229).
Hassinen provides sets forth a doctor blade comprising a blade surface (10; see Fig. 3) and at least one shaped feature defined by a protruding part or shoulder (29) that is formed of  plastic/polymeric material/thermoplastic [0023] and is provided for purpose to assist in maintaining the doctor blade with a doctor blade holder [0020]. 
Regarding claim 2, the shaped feature being a thermoplastic [0023] would encompass a resin material.
Regarding claim 4, the thermoplastic [0023] would be capable of being cured.
Regarding claim 8, see (Fig. 3) with plural features for the doctor blade which would extend along the length.
Regarding claim 9, Karioja provides a doctor blade holder system comprising a doctor blade holder (see Fig. 1; 17) comprising a top plate (see top surface) and a lower jaw (area 20), and a doctor blade (10) that includes a polymeric shaped feature (29) thereon that is provided to assist in maintaining the doctor blade between the doctor blade holder and the top plate.  
Regarding claim 10, the shaped feature being a thermoplastic [0023] would encompass a resin material.
Regarding claim 12, the thermoplastic [0023] would be capable of being cured.
Regarding claim 16, see (Fig. 3).
With respect to claims 17-19, see Figs. 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valmet (DE29913598 [see English translation]) in view of Toda et al (US 2013/0243484).
Regarding claims 2 and 10, Valmet sets forth a doctor blade comprising a blade surface (10; see Fig. 1; see English translation [0023]) and at least one shaped feature defined by a rivet (19) both made of composite plastic/polymeric material/thermoplastic [0028-0029].  Valmet does not explicitly teach or suggest the blade and/or shaped feature made of [curable] resin.  Toda recognizes in the blade art, the use of the blade made of heat or light curable resin material including acrylic for many benefits including improvement in cleaning performance of the blade over an extended period of time as evidenced by [0059, 0239].  In light of the teaching of Toda, it would have been obvious to one of ordinary skill in the art to make the Valmet blade as well as the shaped feature of the same material so as to improve the cleaning performance of the blade which would make the blade and shaped feature increase in durability over time.
 Regarding claims 3 and 11, the doctor blade as defined by the combination above being made from the same material would include the light curable/heat curable acrylic resin (see Toda, [0239]).   
Regarding claims 4-6 and 12-14, see Toda [0239].

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karioja et al (EP1672120) in view of Toda et al (US 2013/0243484).
Regarding claims 2 and 10, Karioja sets forth a doctor blade comprising a blade surface (10) and one shaped feature defined by a protruding part (17) that is formed of composite plastic/polymeric material/thermoplastic/thermosetting resin [0009].  Karioja does not explicitly teach or suggest the blade and/or shaped feature made of [curable] resin.  Toda recognizes in the blade art, the use of the blade made of heat or light curable resin material including acrylic for many benefits including improvement in cleaning performance of the blade over an extended period of time as evidenced by [0059, 0239].  In light of the teaching of Toda, it would have been obvious to one of ordinary skill in the art to make the Karioja blade as well as the shaped feature of the same material so as to improve the cleaning performance of the blade which would make the blade and shaped feature increase in durability over time.
 Regarding claims 3 and 11, the doctor blade as defined by the combination above being made from the same material would include the light curable/heat curable acrylic resin (see Toda, [0239]).   
Regarding claims 4-6 and 12-14, see Toda [0239].

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hassinen et al (US2013/0269896; equivalent of WO2011/070229) in view of Toda et al (US 2013/0243484).
Regarding claims 2 and 10, Hassinen sets forth a doctor blade comprising a blade surface (10) and one shaped feature defined by a protruding part (29) that is formed of composite plastic/polymeric material/thermoplastic [0023].  Hassinen does not explicitly teach or suggest the blade and/or shaped feature made of [curable] resin.  Toda recognizes in the blade art, the use of the blade made of heat or light curable resin material including acrylic for many benefits including improvement in cleaning performance of the blade over an extended period of time as evidenced by [0059, 0239].  In light of the teaching of Toda, it would have been obvious to one of ordinary skill in the art to make the Hassinen blade as well as the shaped feature of the same material so as to improve the cleaning performance of the blade which would make the blade and shaped feature increase in durability over time.
 Regarding claims 3 and 11, the doctor blade as defined by the combination above being made from the same material would include the light curable/heat curable acrylic resin (see Toda, [0239]).   
Regarding claims 4-6 and 12-14, see Toda [0239].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/30/2022